

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT AND FORBEARANCE AGREEMENT


THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
AND FORBEARANCE AGREEMENT (this "Agreement") is made as of the 19th day of
March, 2008, by and among


EQUITY MEDIA HOLDINGS CORPORATION, a Delaware corporation (successor-by-merger
to Equity Broadcasting Corporation, an Arkansas corporation) ("EMHC"), ARKANSAS
49, INC., an Arkansas corporation, BORGER BROADCASTING, INC., a Nevada
corporation, DENVER BROADCASTING, INC., an Arkansas corporation, EBC HARRISON,
INC., an Arkansas corporation, EBC PANAMA CITY, INC., an Arkansas corporation,
EBC SCOTTSBLUFF, INC., an Arkansas corporation, FORT SMITH 46, INC., a Nevada
corporation ("Fort Smith 46"), EQUITY NEWS SERVICES, INC. (formerly known as
Hispanic News Network, Inc.), an Arkansas corporation, LOGAN 12, INC., an
Arkansas corporation ("Logan 12"), MARQUETTE BROADCASTING, INC., a Nevada
corporation, NEVADA CHANNEL 3, INC., an Arkansas corporation, NEWMONT
BROADCASTING CORPORATION, an Arkansas corporation, PRICE BROADCASTING, INC., a
Nevada corporation, PULLMAN BROADCASTING INC., an Arkansas corporation ("PBI"),
REP PLUS, INC., an Arkansas corporation, RIVER CITY BROADCASTING, INC., an
Arkansas corporation ("River City"), ROSEBURG BROADCASTING, INC., a Nevada
corporation, TV 34, INC., an Arkansas corporation, VERNAL BROADCASTING, INC., a
Nevada corporation, WOODWARD BROADCASTING, INC., a Nevada corporation, EBC
MINNEAPOLIS, INC., an Arkansas corporation, EBC DETROIT, INC., an Arkansas
corporation, EBC BUFFALO, INC., an Arkansas corporation, EBC WATERLOO, INC., an
Arkansas corporation, EBC ATLANTA, INC., an Arkansas corporation, EBC SEATTLE,
INC., an Arkansas corporation, EBC KANSAS CITY, INC., an Arkansas corporation,
EBC SYRACUSE, INC., an Arkansas corporation, NEVADA CHANNEL 6, INC., an Arkansas
corporation, EBC PROVO, INC., an Arkansas corporation, EBC SOUTHWEST FLORIDA,
INC., an Arkansas corporation, EBC LOS ANGELES, INC., an Arkansas corporation,
C.A.S.H. SERVICES, INC. (formerly known as Skyport Services, Inc.), an Arkansas
corporation, EBC NASHVILLE, INC., an Arkansas corporation, and EBC JACKSONVILLE,
INC., an Arkansas corporation (together, the "Borrowers" and individually, a
"Borrower").
 
SPCP GROUP, LLC, a Delaware limited liability company ("SPCP"), SPF CDO I, LLC,
a Delaware limited liability company ("SPF"), FIELD POINT III, LTD., a Cayman
Islands limited liability company ("FPIII"), FIELD POINT IV, LTD., a Cayman
Islands limited liability company ("FPIV"), WELLS FARGO FOOTHILL, INC., a
California corporation ("WFF"), and the other financial institutions which are
now, or in accordance with Article XII hereafter become, parties hereto and
"Lenders" hereunder (collectively, "Lenders" and each individually, a "Lender");
 

--------------------------------------------------------------------------------



SILVER POINT FINANCE, LLC, a Delaware limited liability company, as
Administrative Agent for Lenders (in such capacity, together with its successors
and assigns in such capacity, "Administrative Agent"), and as Documentation
Agent for Lenders (in such capacity, together with its successors and assigns in
such capacity, "Documentation Agent");
 
WELLS FARGO FOOTHILL, INC., a California corporation, as Collateral Agent (in
such capacity, together with its successors and assigns in such capacity,
"Collateral Agent").
 
WITNESSETH THAT
 
WHEREAS, Borrowers are indebted to the Lenders pursuant to a certain Third
Amended and Restated Credit Agreement dated as of February 13, 2008 (as the same
may be amended, restated, supplemented and otherwise modified from time to time,
the "Credit Agreement"); and
 
WHEREAS, Borrowers are in default under the Credit Agreement as described in
Exhibit A attached hereto and made a part hereof (the "Designated Defaults");
and
 
WHEREAS, Borrowers have requested that Lenders, Administrative Agent and
Collateral Agent (collectively, "Lender Group") forbear from exercising their
rights and remedies under the Credit Agreement, and the related Security
Documents as a result of such Designated Defaults until April 18, 2008; and
 
WHEREAS, Borrowers have requested that certain Term Loan B Lenders provide
additional financing to Borrowers as hereinafter provided; and
 
WHEREAS, Lender Group is willing to agree to forbear from exercising its rights
and remedies with respect to the Designated Defaults for the Forbearance Period
specified herein and on the terms and conditions specified herein and certain
Lenders are willing to extend such additional financing on the terms and
conditions specified herein and in the Credit Agreement, as amended hereby; and
 
WHEREAS, the parties hereto desire to amend the Credit Agreement as hereinafter
provided;
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1. Definitions.
 
Unless otherwise defined herein, all capitalized terms used herein shall have
the identical meanings assigned to them in the Credit Agreement, as amended
hereby.
 

--------------------------------------------------------------------------------



2. Forbearance.
 
(a) Acknowledgment of Indebtedness. Borrowers hereby acknowledge, confirm and
agree that as of the date hereof and prior to taking into account any Additional
Term Loans B (as hereinafter defined), Borrowers are indebted to Lenders in
respect of: (i) the Revolving Credit Loan in the aggregate outstanding principal
amount of $5,512,500.00 plus accrued and unpaid interest; (ii) the Term Loans A
in the aggregate outstanding principal amount of $12,000,000.00, plus accrued
and unpaid interest; (iii) the Term Loans B in the aggregate outstanding
principal amount of $33,000,000.00, plus accrued and unpaid interest and (iv)
all legal and other fees in connection with this Agreement, the Credit Agreement
and/or any other Loan Document, including, without limitation, all reasonable
fees and expenses of Edwards Angell Palmer & Dodge LLP, special counsel to
Administrative Agent, and Paul Hastings, special counsel to Collateral Agent, in
each case accrued to the date hereof. The Revolving Credit Loan, the Term Loans
A and the Term Loans B, together with interest accrued and accruing thereon, and
fees, costs, expenses and other charges now or hereafter payable by Borrowers to
Lender, are unconditionally owing by Borrowers, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
 
(b) Acknowledgement of Security Interests. Borrowers hereby acknowledge, confirm
and agree that Lender Group has and shall continue to have valid, enforceable
and perfected first-priority liens upon, and security interests in, the
Collateral heretofore granted to Collateral Agent for the benefit of Lenders
pursuant to the Loan Documents or otherwise granted to or held by Lender Group,
subject to permitted encumbrances, if any.
 
(c) Acknowledgement Concerning Loans.
 
Borrowers hereby acknowledge, confirm and agree that no Borrower is entitled to
request any further Loans, advances or financial accommodations under the Credit
Agreement, and that Lender Group is under no obligation to make any further
Loans, advances or financial accommodations to any Borrower. Notwithstanding the
foregoing, on the date of closing of this Agreement (the "First Amendment
Closing Date"), the Term Loan B Lenders identified on Exhibit C attached hereto
(collectively, the "Additional Term Loan B Lenders"), provided no Termination
Event (as hereinafter defined) has occurred, shall make Additional Term Loans B
to Borrowers upon request by Borrowers in accordance with and subject to the
Credit Agreement, as amended hereby. Such Additional Term Loans B shall be
deemed to be Term Loans B as defined in, and subject to the terms of, the Credit
Agreement (including, without limitation, provisions as to the accrual and
payment of interest and principal) and secured under related Security Documents,
as amended.


3. Forbearance in Respect of Events of Default.
 
(a) Acknowledgement of Defaults. Borrowers hereby acknowledge and agree that the
Designated Defaults have occurred as of the date hereof and will be continuing,
which Designated Defaults constitute Events of Default. The Borrowers further
represent and warrant that as of the date hereof no other Defaults or Events of
Default under the Loan Documents exist. The Borrowers hereby acknowledge and
agree that Lender Group has the present right to exercise all remedies available
under the Loan Documents and applicable law, and that Borrowers' Obligations to
the Lender Group are immediately due and payable without notice or demand.
 

--------------------------------------------------------------------------------



(b) Forbearance.
 
(i) In reliance upon the representations, warranties and covenants of Borrowers
contained in this Agreement, and subject to the terms and conditions of this
Agreement and any documents or instruments executed in connection herewith,
Lender Group agrees to forbear from exercising, or causing the exercise of, its
rights and remedies under the Loan Documents or applicable law in respect of or
arising out of the Designated Defaults or of a Default or Event of Default
arising pursuant to Section 2.18 of the Credit Agreement, subject to the
conditions contained herein for the period (the "Forbearance Period") commencing
on the date hereof and ending on the earliest to occur of: (i) April 18, 2008,
or (ii) the occurrence of a Termination Event (as hereinafter defined).
 
(ii) Upon the termination of the Forbearance Period, the agreement of Lender
Group to forbear shall automatically and without further action terminate and be
of no force and effect; it being expressly agreed that the effect of such
termination will be to permit Lender Group to exercise, or cause the exercise
of, any rights and remedies available to it, if any, immediately, without any
further notice, passage of time or forbearance of any kind.
 
(iii) For the purpose of this Agreement, "Termination Event" shall have the
meaning given to such term in that certain Side Letter Agreement dated as of
February 13, 2008, as amended by a certain First Amendment to Side Letter
Agreement of even date herewith by and among Borrowers, Agents and Lenders (as
amended, the "Side Letter Agreement").
 
(c) No Waivers; Reservation of Rights.
 
(i) Lender Group has not waived, and is not waiving, by the execution of this
Agreement, the funding of Additional Term Loans B, or the acceptance of any
payments hereunder or under the Credit Agreement, the Designated Defaults or any
Default, Event of Default or Termination Event which has occurred or may
hereafter occur (whether the same or similar to the Designated Defaults or
otherwise), and Lender Group has not agreed to forbear with respect to any of
its rights or remedies concerning any Default or Event of Default (other than,
during the Forbearance Period, the Designated Defaults to the extent expressly
set forth herein), which may have occurred or is continuing as of the date
hereof or which may occur after the date hereof.
 
(ii) Subject to Section 3(b) above (solely with respect to the Designated
Defaults), Lender Group and each Agent reserves the right, in its discretion, to
exercise, or cause the exercise of, any or all of their rights and remedies
under the Credit Agreement, the other Loan Documents and applicable law as a
result of the Designated Defaults or any Default or Event of Default which has
occurred or may hereafter occur.
 

--------------------------------------------------------------------------------



(iii) Without limiting the generality of the foregoing, Borrowers will not claim
that any prior action or course of conduct by Lender Group or any Agent
constitutes an agreement or obligation to continue such action or course of
conduct in the future. Each of Borrowers acknowledges that Lender Group or any
Agent has made no commitment as to: (i) future funding of the Revolving Credit
Loan or Additional Term Loans B, and (ii) how or whether the Designated Defaults
will be resolved upon termination or expiration of the Forbearance Period.
 
(iv) Except as expressly provided herein, nothing in this Agreement shall be
construed as an amendment to the Credit Agreement, or any other Loan Document.
The Credit Agreement, and the Loan Documents are in full force and effect, and
shall remain in full force and effect unless and until an agreement modifying
the Credit Agreement, or such other Loan Document is executed and delivered by
the applicable parties, and then only to the extent such agreement actually
modifies such documents. The parties hereto further acknowledge and agree that
this Agreement shall constitute a Loan Document for all purposes.
 
4. Additional Definitions.
 
(a) The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in the correct alphabetical order:
 
"Additional Term Loans B: the meaning given to such term in the First
Amendment."
 
"Additional Term Loans B Amount: $3,040,981.00."
 
"First Amendment: that certain First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement dated as of March 17, 2008, among
Borrowers, Lenders and Agents."
 
(b) The definition of "Term Loans B" is hereby amended to read in its entirety
as follows:
 
"Term Loans B: (a) Loans made by Term Loan Lenders to Borrowers pursuant to
Section 2.01(c)(i), and (b) Additional Term Loans B."
 
(c) This Agreement, the Side Letter Agreement and the New Fee Letter shall be
included within the definition of "Loan Documents" for the purposes of the
Credit Agreement.
 
5. Additional Term Loans B. (i) Subject to the terms and conditions contained in
the Credit Agreement, as amended by this Agreement, the Additional Term Loan B
Lenders agree severally to make one or more loans pursuant to this Section 5
(collectively, the "Additional Term Loans B") to Borrowers during the
Forbearance Period in an aggregate principal amount which does not exceed the
Additional Term Loans B Amount. The Additional Term Loans B shall constitute
Term Loans B for all purposes of the Credit Agreement, as amended hereby. The
Additional Term Loan B Lenders' respective agreements to make Additional Term
Loans B shall not exceed their respective limits set forth in Exhibit C hereto.
 

--------------------------------------------------------------------------------



(ii) Borrowers may request Additional Term Loans B during the Forbearance Period
within the limits of the Additional Term Loans B Amount; provided, however, that
Borrowers shall not have the right to re-borrow principal amounts repaid or
prepaid in respect to the Additional Term Loans B. All Additional Term Loans B
used for the purposes described in clause (C) below shall be made by the
Additional Term Loans B Lenders on the second (2nd) Business Day of each week
provided Borrowers maintain a minimum cumulative net cash flow equal to the sum
of the "Net Change" for each week (with such calculation beginning with the week
of March 10, 2008) provided by Borrowers to Administrative Agent on the first
(1st) Business Day of such week pursuant to Section IV of the Side Letter
Agreement. The amount of the Additional Term Loans B shall be equal to the cash
need shown for such week in the "Net Change" line of the cash forecast. The
proceeds of Additional Term Loan B shall be used solely (A) first, on the date
hereof, to fund accrued and unpaid interest on the Loans that was due and
payable on March 17, 2008, (B) second, on the date hereof, to fund payment of
all fees and expenses referred to in the New Fee Letter, and all fees and
expenses of the Agents in closing the transactions contemplated by this
Agreement, and (C) on and after the date hereof and in compliance with the terms
of this Agreement, the Credit Agreement and the Side Letter Agreement, the
balance for Borrowers' customary working capital requirements.
 
(iii) Borrowers' right to request or receive Additional Term Loans B shall
terminate upon termination or expiration of the Forbearance Period.
 
6. Article II Amendments.
 
(a) The following definition in Section 1.01 of the Credit Agreement is hereby
amended to read in its entirety as follows:
 
"Base Rate: the per annum interest rate calculated from time to time as being
(i) the greatest of (A) the Prime Rate, (B) the Federal Funds Rate in effect on
such day plus fifty (50) basis points (0.50%), and (C) seven and one-half
percent (7.50%) per annum plus (ii) nine percent (9.00%).
 
(b) Section 2.01(e) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
"During the existence of any Default or Event of Default, the outstanding
principal balance under the Loans and, to the extent permitted by applicable
law, overdue interest, fees, expenses or other amounts payable hereunder or
under the other Loan Documents, shall bear interest, from and including the date
such Event of Default occurred until such Event of Default is cured or waived in
writing as provided herein, at a rate per annum (the "Default Rate") (computed
on the basis of the actual number of days elapsed over a 360-day year) equal to
three percent (3.00%) above the interest rate(s) otherwise applicable hereunder;
and the Letter of Credit fee provided for herein shall be increased by three
percent (3.00%) above the per annum rate otherwise applicable hereunder."
 

--------------------------------------------------------------------------------



(c) Section 2.02(b) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
"(b) Determination of Interest Rate for Loans. Except as hereinafter provided,
the interest rate charged by the Lenders in respect to the Loans shall be either
(1) the applicable LIBOR Rate pursuant to a Notice of Conversion or Continuation
effective on the first day of the Interest Period, plus ten percent (10.00%),
or, (2) if such LIBOR Rate is not available or published, or at Borrowers'
option, the Base Rate. Notwithstanding anything herein to the contrary, if
Borrowers indefeasibly pay all Obligations in full on or prior to March 28,
2008, Lenders shall credit to Borrowers from the Early Termination Fee an amount
equal to the difference between the amount of interest actually paid or owing
pursuant to the terms hereof and the amount of interest that would have been due
or paid if the interest rate on the Closing Date had been the Reduced Interest
Rate."
 
(d) Section 2.18 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
"Section 2.18. Adjustments to Schedule 1.01. Adjustments to the attached
Schedule 1.01 may be made from time to time as follows:
 
"(a) The respective Sale Amount of each Station listed on the attached Schedule
1.01 may be adjusted from time to time (as so adjusted, an "Adjusted Sale
Amount") either (x) with the consent of the Required Lenders, following written
request by the Borrowers, or (y) upon the written request of the Administrative
Agent in the exercise of its discretion or at the written direction of the
Required Lenders, and in each case upon completion of an updated appraisal of
the Collateral that is satisfactory to the Administrative Agent, provided,
however, that, unless a Default or an Event of Default has occurred and is
continuing, no request for an adjustment shall be submitted by the
Administrative Agent with respect to any Station(s) after the earlier to occur
of (i) five (5) Business Days after the execution and delivery to Administrative
Agent of a bona fide letter of intent or similar document with respect to the
Disposition of such Stations; or (ii) the execution by Borrower and an unrelated
third party of a bona fide definitive purchase and sale agreement or similar
document (which is reasonably acceptable to Administrative Agent in the event
that the Disposition is not a Pre-Approved Station Disposition) and delivery
thereof to Administrative Agent with respect to such Stations, unless such
purchase and sale agreement contemplates the sale of such Station(s) at an
amount lower than the current Sale Amount(s), in which case the Administrative
Agent may re-appraise such Station(s) down to the proposed sale price. Each
appraisal shall be performed by a duly licensed appraiser or appraisal firm
reasonably acceptable to the Administrative Agent and at Borrowers' sole cost
and expense; provided, however, that except as provided in Section 2.06(b)(ii)
and (iii), and except as provided in Section 2.18(b), unless an Event of Default
shall have occurred and be continuing, Borrowers shall not be required to pay
fees and expenses incurred in the performance for more than three (3) appraisals
of the entire collateral pool during any calendar year.
 

--------------------------------------------------------------------------------



(b) Borrowers may add Stations to Schedule 1.01 with the approval of the
Required Lenders, and the respective Sale Amount of each Station (each, an
"Additional Sale Amount") shall be determined by an appraisal satisfactory to
the Administrative Agent, performed by a duly licensed appraiser or appraisal
firm reasonably acceptable to the Administrative Agent and paid for by the
Borrowers.
 
(c) Any appraisal delivered as part of the written request of Administrative
Agent pursuant to clause (a)(y) above of this Section 2.18 to the Borrowers, and
any resulting Adjusted Sale Amount, Additional Sale Amount or resulting
adjustment to Schedule 1.01 hereof shall become effective for the purposes of
this Agreement two (2) Business Days after delivery of such appraisal to the
Borrowers."
 
7. Additional Affirmative Covenants.
 
A new Section 6.13 is hereby added to the Credit Agreement which shall read in
its entirety as follows:
 
"Section 6.13. Sell Side Advisor. At all times after March 14, 2008, retain a
financial advisor (which is not an Affiliate of a Borrower or any member of
Lender Group) reasonably satisfactory to Administrative Agent (the "Sell Side
Advisor") at Borrowers' sole cost and expense, on terms and conditions
reasonably acceptable to Administrative Agent, which Sell Side Advisor shall at
all times conduct a process by which all Stations and related assets and
Licenses are offered for sale and shall manage all aspects of such sales
processes, including the negotiation of sale documentation. Borrowers have
engaged Patrick Communications as the Sell Sale Advisor."
 
8. Representations and Warranties of the Borrowers.
 
Borrowers hereby represent and warrant to Lender Group that, except for the
existence of the Designated Defaults:
 
(a) Each representation and warranty set forth in Section IV of the Credit
Agreement, as amended hereby, is hereby restated and affirmed as true and
correct as of the date hereof (except to the extent that any such
representations or warranties relate to an earlier specific date or dates);
 
(b) Borrowers have the power and authority to enter into this Agreement and all
other agreements contemplated hereby, and to do all acts and things as are
required or contemplated hereunder to be done, observed and performed by the
Borrowers;
 
(c) Each of this Agreement and all other agreements to be executed by Borrowers
and contemplated hereby has been duly authorized (by all necessary corporate or
limited liability company action and otherwise), validly executed and delivered
by Borrowers and constitutes the legal, valid and binding obligation of
Borrowers enforceable against them in accordance with its terms; and
 

--------------------------------------------------------------------------------



(d) The execution and delivery of this Agreement and all other agreements to be
executed by Borrowers and contemplated hereby and Borrowers' performance
hereunder and thereunder do not and will not require the consent or approval of
any governmental authority, nor be in contravention of or in conflict with
Borrowers' respective Articles of Incorporation or similar document, or the
provisions of any statute, or any judgment, order, or indenture, instrument,
agreement, or undertaking, to which each Borrower is a party or by which each
Borrower or its assets or properties are or may become bound.
 
9. Conditions to Agreement.
 
As a condition precedent to the effectiveness of this Agreement, Borrowers shall
have delivered to Lender the agreements and documents described in Exhibit B
attached hereto and made a part hereof, each in form and substance acceptable to
Agents.
 
10. Release. (a) In consideration of the agreements of Lender Group contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges each
Agent and each Lender and their respective successors and assigns, and its
affiliates, subsidiaries, predecessors, directors, officers, attorneys,
employees, agents and other representatives (each Lender, each Agent and all
such other Persons being hereinafter referred to collectively as the
"Releasees," and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a "Claim," and collectively, "Claims")
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Borrower or any of its successors, assigns, or
other legal representatives, may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Agreement for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, as amended
hereby, the other Loan Documents or this Agreement or transactions thereunder or
related thereto.
 
(b) Each Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
 
(c) Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 

--------------------------------------------------------------------------------



(d) Each Borrower, on behalf of itself and its respective successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by the
Borrower pursuant to Section 10(a) of this Agreement. If any Borrower, or its
respective successors, assigns, or other legal representatives violates the
foregoing covenant, each Borrower, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.
 
11. Acknowledgment of Obligations. The Revolving Credit Loan and the Term Loans,
together with interest accrued and accruing thereon, the reimbursement
obligations with respect to each letter of credit for the account of Borrowers
or any affiliate, and fees, costs, expenses and other charges now or hereafter
payable by Borrowers to Lender Group, are unconditionally owing by Borrowers,
without offset, defense or counterclaim of any kind, nature or description
whatsoever. Each Borrower warrants and represents that it has no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Obligations.
 
12. No Further Amendments.
 
Except for the amendments set forth herein or otherwise set forth in any
agreement signed by Lender Group and dated the date hereof, the text of the
Credit Agreement shall remain unchanged and in full force and effect. No waiver
by Lender Group under the Credit Agreement is granted or intended and Lender
Group expressly reserves the right to require strict compliance with the terms
of the Credit Agreement. The waivers and amendments agreed to herein shall not
constitute or evidence a course of dealing at variance with the Credit Agreement
such as to require further notice by Lender Group to require strict compliance
with the terms of the Credit Agreement in the future.
 
13. Security Documents.
 
All obligations of Borrowers under the Credit Agreement, as amended hereby,
shall be secured by a first priority security interest and Lien (subject only to
Permitted Liens) and be entitled to the benefits of the Security Documents. All
Security Documents heretofore executed by the Borrowers shall remain in full
force and effect to secure the Obligations, and such Security Documents, as
amended hereby, are hereby ratified and affirmed.
 
14. Counterparts.
 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which, taken together, shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement
 
15. Applicable Law.
 
THIS AGREEMENT SHALL BE DEEMED TO BE MADE PURSUANT TO THE LAWS OF THE STATE OF
CALIFORNIA WITH RESPECT TO AGREEMENTS MADE AND TO BE PERFORMED WHOLLY IN THE
STATE OF CALIFORNIA AND SHALL BE CONSTRUED, INTERPRETED, PERFORMED AND ENFORCED
IN ACCORDANCE THEREWITH.
 

--------------------------------------------------------------------------------



16. Captions.
 
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
 
17. Legal Fees.
 
Borrowers shall pay all reasonable expenses incurred by Lender Group in the
drafting, negotiation and closing of the documents and transactions contemplated
hereby, including the reasonable fees and disbursements of the Administrative
Agent's special counsel and the Collateral Agent's special counsel.
 
18. Reaffirmation.
 
Except as amended hereby, the Credit Agreement, the Notes and all Security
Documents shall remain in full force and effect and are in all respects hereby
ratified and affirmed.
 
(The next page is the first signature page)


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Administrative Agent, Collateral Agent, Billing Agent,
Lenders and Borrowers have caused this Agreement to be duly executed by their
respective duly authorized representatives, as a sealed instrument, all as of
the day and year first above written.
 
BORROWERS:
 
EQUITY MEDIA HOLDINGS CORPORATION
ARKANSAS 49, INC.
BORGER BROADCASTING, INC.
DENVER BROADCASTING, INC.
EBC HARRISON, INC.
EBC PANAMA CITY, INC.
EBC SCOTTSBLUFF, INC.
EQUITY NEWS SERVICES, INC., f/k/a Hispanic News Network, Inc.
FORT SMITH 46, INC.
LOGAN 12, INC.
MARQUETTE BROADCASTING, INC.
NEVADA CHANNEL 3, INC.
NEWMONT BROADCASTING CORPORATION
PRICE BROADCASTING, INC.
PULLMAN BROADCASTING INC.
REP PLUS, INC.
RIVER CITY BROADCASTING, INC.
ROSEBURG BROADCASTING, INC.
TV 34, INC.
VERNAL BROADCASTING, INC.
WOODWARD BROADCASTING, INC.
EBC MINNEAPOLIS, INC.
EBC DETROIT, INC.
EBC BUFFALO, INC.
EBC WATERLOO, INC.
EBC ATLANTA, INC.
EBC SEATTLE, INC.
EBC KANSAS CITY, INC.
EBC SYRACUSE, INC.
NEVADA CHANNEL 6, INC.
EBC PROVO, INC.
EBC SOUTHWEST FLORIDA, INC.
EBC LOS ANGELES, INC.
C.A.S.H. SERVICES, INC. f/k/a Skyport Services, Inc.
EBC NASHVILLE, INC
EBC JACKSONVILLE, INC.

 

--------------------------------------------------------------------------------




By:
 
Name: James H. Hearnsberger
Title: Vice President of each



[First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement]


--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT,
DOCUMENTATION AGENT AND BILLING
AGENT:
 
SILVER POINT FINANCE, LLC, as
Administrative Agent, Documentation Agent and
Billing Agent
 
By:
   
Name:
 
Title:
 
Address for Notices to Silver Point Finance, LLC
Two Greenwich Plaza
Greenwich, Connecticut 06830
Attention: Zubin Jariwala
Telecopy No.: (203) 542-4312



[First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement]


--------------------------------------------------------------------------------




COLLATERAL AGENT AND BILLING
AGENT:
 
WELLS FARGO FOOTHILL, INC.,
as Collateral Agent and Billing Agent
 
By:
   
Dena Seki, Vice President
 
Address for Notice to Wells Fargo Foothill, Inc.
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attention: Group Credit Manager – Specialty Finance Group
Telecopy No.: (310) 453-7442



[First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement]


--------------------------------------------------------------------------------




LENDER:
 
SPCP GROUP, LLC
 
By:
   
Name:
 
Title:
 
Address for Notices to SPCP Group, LLC:
 
Two Greenwich Plaza
Greenwich, CT 06830
Attention: Zubin Jariwala
Telecopy No.: (203) 542-4312



[First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement]


--------------------------------------------------------------------------------




LENDER:
 
SPF CDO I, LTD.
 
By:
   
Name:
 
Title:
 
Address for Notices to SPF CDO I, LTD.:
 
Two Greenwich Plaza
Greenwich, CT 06830
Attention: Zubin Jariwala
Telecopy No.: (203) 542-4312



[First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement]


--------------------------------------------------------------------------------




LENDER:
 
FIELD POINT III, LLC
   
By:
   
Name:
 
Title:
   
Address for Notices to FIELD POINT III, LLC:
 
Two Greenwich Plaza
Greenwich, CT 06830
Attention: Zubin Jariwala
Telecopy No.: (203) 542-4312



[First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement]


--------------------------------------------------------------------------------




LENDER:
 
FIELD POINT IV, LLC
   
By:
   
Name:
 
Title:
   
Address for Notices to FIELD POINT IV, LLC:
 
Two Greenwich Plaza
Greenwich, CT 06830
Attention: Zubin Jariwala
Telecopy No.: (203) 542-4312



[First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement]


--------------------------------------------------------------------------------




LENDER:
 
WELLS FARGO FOOTHILL, INC.
 
By: 
 
 
Dena Seki, Vice President
 
Address for Notice to Wells Fargo Foothill, Inc.
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attention: Group Credit Manager – Specialty Finance Group
Telecopy No.: (310) 453-7442



[First Amendment to Third Amended and Restated
Credit Agreement and Forbearance Agreement]
 

--------------------------------------------------------------------------------



EXHIBIT A


DESIGNATED DEFAULTS


1. Borrowers' Default in paying interest under the Credit Agreement when due and
payable on March 1, 2008.


2. The occurrence of an Event of Default caused by the funding of the Additional
Term Loans B which results in the aggregate amount of all Loans and Letter of
Credit Usage exceeding the limits set forth in Sections 2.01(a)(i)(2) and
2.01(c)(i)(B) of the Credit Agreement


3. A Default or Event of Default occurring as a result of an inability of the
Borrowers to repeat certain warranties and representations as of the date hereof
by reason of the following:


a. Section 4.01: To the extent that the Borrowers' have been tardy in their
delivery to the Agents in a timely manner prior to the date hereof of all
financial statements required by the Credit Agreement.


b. Section 4.06(a): To the extent that the Borrowers are at present late on
payment under satellite agreement.


c. Section 4.11 (b): To the extent that the Borrowers have need for additional
funding as evidenced by the Additional Term Loans B.


d. Section 4.11(e): To the extent that the Side Letter Agreement requires
Borrowers to engage in sale of Stations which may constitute a plan to liquidate
properties for the purposes of this Section.


e. Section 4.24 To the extent that Borrowers' requirements for additional
funding hereunder and failure to pay certain expenses disclosed to Agents would
be deemed to cause a Material Adverse Effect.


f. Section 4.25 To the extent that Borrowers failed to make required payments to
Agents under the Credit Agreement prior to date hereof.


4.  Default under Section 5.06 by reason of Borrowers' failure to achieve
Minimum EBITDA and Revenues required thereby for January 2008, February 2008 and
March 2008. Borrowers agree that they shall provide Agents on or before March
24, 2008, with financial information for January 2008, in accordance with the
requirements of Section 6.05(c) of the Credit Agreement.


5. Default under Section 6.05 (e) for Borrowers' failure to deliver Budget
required thereby .


6. Defaults under Sections Section 7.04(a)(iv) and 7.13(a) which may occur
during the Forbearance period to the extent caused by Borrowers' entering into
agreements with the New Equity Investors consistent with the timeline and
requirements set forth in the Side Letter Agreement.


--------------------------------------------------------------------------------



EXHIBIT B


CONDITIONS TO CLOSING FIRST AMENDMENT


1.
Fee Letter between Borrowers and Administrative Agent (the "New Fee Letter") and
Fee Letter between Borrowers and Collateral Agent



2.
Secured Promissory Notes evidencing Additional Term Loans B



3.
Certificate of Chief Financial Officer or Chief Executive Officer of Absence of
Events of Default



4.
Certificate of Secretary of Borrowers certifying as to authority and incumbency
of officer executing agreements




5.
Payment of closing/amendment fees to each of the Agents.


--------------------------------------------------------------------------------



EXHIBIT C


ALLOCATION OF ADDITIONAL TERM LOANS B


Additional Term Loan B Lender
 
Maximum Amount of
Additional Term Loans B
         
SPCP GROUP, LLC
 
$
2,432,784.80
           
SPF CDO I, LLC
 
$
608,196.20
 

 

--------------------------------------------------------------------------------

